Exhibit 10.2
 
 
 
THIS WARRANT HAS BEEN ISSUED IN RELIANCE UPON THE REPRESENTATION OF THE HOLDER
THAT IT HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARDS
THE RESALE OR OTHER DISTRIBUTION THEREOF. NEITHER THIS WARRANT NOR THE SHARES
ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.
 
BION ENVIRONMENTAL TECHNOLOGIES, INC.


Class CAP2017-5


Warrant to Subscribe
for 1,765,000 Shares
November 7, 2017
 
 

 
Void After December 31, 2020


     THIS CERTIFIES that, for value received, Dominic Bassani or its registered
assigns ("Holder"), is entitled to subscribe for and purchase from Bion
Environmental Technologies, Inc., a Colorado corporation (hereinafter called the
"Company"), at the price of $0.75 per share (such price as from time to time
adjusted as hereinafter provided being hereinafter called the "Warrant Price"),
from November 7, 2017 until December 31, 2020 (the "Warrant Expiration Date) up
to 1,765,000 (subject to adjustment as hereinafter provided)fully paid and
non-assessable shares of Common Stock, no par value per share, of the Company
(hereinafter called the "Common Stock"), subject, however, to the provisions and
upon the terms and conditions hereinafter set forth. This Warrant and any
warrant or warrants subsequently issued upon exchange or transfer thereof are
hereinafter collectively called the "Warrants". "Registered Holder" shall mean,
as to any Warrant and as of any particular date the person in whose name the
certificate representing the Warrant shall be registered on that date on the
books maintained by the Company pursuant to Section 3(b).


     Section 1.   Exercise of Warrant.



(a)
   Method of Exercise.



(i) The rights represented by this Warrant may be exercised by the Holder
hereof, in whole at any time or from time to time in part, but not as to a
fractional share of Common Stock, by the surrender of this Warrant (properly
endorsed) at the office of the Company as it may designate by notice in writing
to the Holder thereof at the address of such Holder appearing on the books of
the Company, and as further provided below in this Section 1 by payment to the
Company of the Warrant Price in cash or by certified or official bank check, for
each share being purchased.
 
(ii) In lieu of exercising this Warrant via cash payment, the Holder may effect
a cashless exercise and receive Common Stock equal to the value of this Warrant
(or the portion thereof being cancelled by means of a net issuance exercise, in
which event the Company shall issue to the Holder a number of shares of Common
Stock computed using the following formula:


                        X = Y (A – B)
                                A


Where X = the number of shares of Common Stock to be issued to the Holder.
Y = the number of shares purchasable under this Warrant or, if only A portion of
the Warrant is being exercised (at the date of such calculation).
A = the current Market Price (as defined below) of one share of Common Stock (at
the date of such calculation).
B = the exercise price (as adjusted to the date of calculation).


          If the above calculation results in a negative number, then no Warrant
shares of Common Stock shall be issued or issuable upon conversion of this
Warrant pursuant to this Section 1 (b), and the Warrant shall not be deemed to
have been exercised,
notwithstanding the delivery of the notice of election.
 
 
1

--------------------------------------------------------------------------------




(b)
PROVIDED, HOWEVER, that if this Warrant is exercised on or after a date two (2)
years after issuance (in the event  Holder was an employee or consultant
providing  services to the Company at the time this Warrant was issued, such
date shall be accelerated to six (6) months after such termination of such
services, if such action yields an earlier date), Holder shall receive an
exercise bonus (taxable with a 1099 filing/report)equal to Ninety  percent
(90%)of the Exercise Price which: (i) in the case of an exercise pursuant to
Section 1(a)(i)above shall be applied to reduce the Exercise Price; or (ii) in
the case of a cashless exercise pursuant to Section 1(a)(ii) above, shall be
applied to reduce the exercise price before calculation pursuant to the formula
set forth therein; (iii)FURTHER, PROVIDED, that in the event of a change of
control of the Company or sale of the Company prior to the two (2) year period
set forth above, Holder shall be eligible to receive the exercise bonus
immediately upon any exercise after or required by such an event.)



(c)     Delivery of Certificates. Etc.  In the event of any exercise of the
rights represented by this Warrant, a certificate or certificates for the shares
of Common Stock so purchased, registered in the name of the Holder, shall be
delivered to the Holder hereof within a reasonable time, not exceeding ten days,
after the rights represented by this Warrant shall have been so exercised; and,
unless this Warrant has expired, a new Warrant representing the number of shares
(except a remaining fractional share), if
any, with respect to which this Warrant shall not then have been exercised shall
also be issued to the Holder hereof within such time.  The person in whose name
any certificate for shares of Common Stock is issued upon exercise of this
Warrant shall for all purposes be deemed to have become the Holder of record of
such shares on the date on which the Warrant was surrendered and payment of the
Warrant Price and any applicable taxes was made, except that, if the date of
such surrender and payment is a date on which the stock transfer books of the
Company are closed, such person shall be deemed to have become the Holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.


     2.  Reservation of Shares; Listing; Payment of Taxes; etc.
 
(a)     The Company covenants that it will at all times reserve and keep
available out of its authorized Common Stock, solely for the purpose of issue
upon exercise of this Warrant, such number of shares of Common Stock as shall
then be issuable upon the exercise of all outstanding Warrants.  The Company
covenants that all shares of Common Stock which shall be issuable upon exercise
of this Warrant shall, at the time of delivery (assuming full payment of the
purchase price thereof), be duly and validly issued, fully paid, nonassessable
and free from all issuance taxes, liens and charges with respect to the issue
thereof including, without limitation, adverse claims whatsoever (with the
exception of claims arising through the acts of the Registered  Holders
themselves and except as arising from applicable Federal and state securities
laws), that the Company shall have paid all taxes, if any, in  respect of the
original issuance thereof and that upon issuance such shares, to the extent
applicable, shall be listed on, or included in, the Stock Market. As used
herein, "Stock Market" shall mean the principal national  securities exchange on
which the Common Stock is listed or admitted to trading or, if the Common Stock
is not listed or admitted to trading on any national securities exchange, shall
mean NASDAQ or, if the Common Stock is not quoted on NASDAQ, shall mean the OTC
Bulletin Board or, if the Common Stock is not quoted on the OTC Bulletin Board,
shall mean the over-the-counter market as furnished by any NASD member firm
selected from time to time by the Company for that purpose.
 
(b)     The Company covenants that if any securities to be reserved for the
purpose of exercise of this Warrant hereunder require registration with, or the
approval of, any governmental authority under any federal securities law before
such securities may be validly issued or delivered upon such exercise, then the
Company will in good faith and as expeditiously as reasonably possible, endeavor
to secure such registration or approval.  The Company will use reasonable
efforts to obtain appropriate approvals or registrations under state "blue sky"
securities laws; provided, that the Company shall not be required to qualify as
a foreign corporation or file a  general or limited consent to service of
process in any such jurisdictions or make any changes in its capital structure
or any other aspects of its business or enter into any agreements with blue sky
commissions, including any agreement to escrow shares of its capital stock. 
With respect to any such securities, however, Warrants may not be exercised by,
or shares of Common
Stock issued to, any Registered Holder in any state in which such exercise would
be unlawful.
 
 
2

--------------------------------------------------------------------------------

 
(c)     The Company shall pay all documentary, stamp or similar taxes and other
similar governmental charges that may be imposed with respect to the issuance of
this Warrant, or the issuance or delivery of any shares upon exercise of this
Warrant; provided, however, that if the shares of Common Stock are to be
delivered in a name other than the name of the Registered Holder on any Warrant
being exercised, then no such delivery shall be made unless the person
requesting the same has paid to the Company the amount of transfer taxes or
charges incident thereto, if any.


     3.   Exchange and Registration of Transfer.


          (a)     This Warrant may be exchanged for another Warrant representing
an equal aggregate number of Warrants of the same class or may be transferred in
whole or in part, by surrendering it to the Company at its corporate office. 
Upon satisfaction of the terms and provisions hereof, the Company shall execute,
and the Company shall sign, issue and deliver in exchange therefore, such new
Warrant or Warrants that the Registered Holder making the exchange shall be
entitled to receive.


          (b)     The Company shall keep at its office books in which, subject
to such reasonable regulations as it may prescribe, it shall register Warrants
and any transfers thereof in accordance with its regular practice.  Upon due
presentment for registration of transfer of any Warrant at such office, the
Company shall execute and the Company shall issue and deliver to the transferee
or transferees a new Warrant or Warrants representing an equal aggregate number
of Warrants.


          (c)     With respect to all Warrants presented for registration or
transfer, or for exchange or exercise, the subscription form attached hereto 
shall be duly endorsed, or be accompanied by a written instrument or instruments
of transfer and subscription, in form satisfactory to the Company, duly executed
by the Registered Holder or his attorney-in-fact duly authorized in writing.


          (d)     Prior to due presentment for registration of transfer 
thereof, the Company may deem and treat the Registered Holder of any Warrant  as
the absolute owner thereof (notwithstanding any notations of ownership or
writing thereon made by anyone other than a duly authorized officer of the
Company) for all purposes and shall not be affected by any notice to the
contrary.


     4.   Loss or Mutilation.  Upon receipt by the Company of evidence
satisfactory to it of the ownership of and loss, theft, destruction or
mutilation of any Warrant and (in case of loss, theft or destruction) of
indemnity satisfactory to it, and (in the case of mutilation) upon surrender and
cancellation thereof, the Company shall execute, sign and deliver to the
Registered Holder in lieu thereof a new Warrant of like tenor representing an
equal aggregate number of Warrants.


     5.   Adjustment of Warrant Price and Number of Shares of Common Stock or
Warrants.  Upon each adjustment of the Warrant Price pursuant to this Section 5,
the total number of shares of Common Stock purchasable upon the exercise of each
Warrant shall (subject to the provisions contained in Subsection 5(c)) be such
number of shares (calculated to the nearest tenth) purchasable at the Warrant
Price in effect immediately prior to such adjustment multiplied by a fraction,
the numerator of which shall be the Warrant Price in effect immediately prior to
such adjustment and the denominator of which shall be the Warrant Price in
effect immediately after such adjustment.  Notwithstanding any other provision
in this Warrant, no adjustment shall be made upon the issuance or sale of Common
Stock or Convertible (or derivative) securities of the Company for consideration
to the Company that is not less than the lower of A)Fair Market Value as
determined by the Company's Board of Directors or B) the bid price of  the
Company's Common Stock on the date of issuance (as determined by quotations on
the Stock Market); FURTHER PROVIDED that, for all purposes in this Warrant, if
the average daily trading volume of shares of the Company's Common Stock traded
during the prior 50 trading days shall be less than 25,000 shares, the
determination of the Board of Directors related to issuance of such securities
(or related to the adjustment of the terms of outstanding securities)shall be
treated as valid exercise of their business  judgment and deemed to be issuance
(or adjustment) at the Fair Market Value (or greater) and such determination
shall be binding as Holder agrees and acknowledges that a trading market without
at least such limited liquidity and volume cannot provide a reasonable basis for
Fair Market Value determination without adjustment for other relevant, material
factors, and therefore, such actions (issuance and/or adjustments) by the
Company shall not trigger any adjustments to this Warrant.
 
 
3

--------------------------------------------------------------------------------

 


          (a)     Except as otherwise provided herein, in the event the Company
shall, at any time or from time to time after the date hereof, (i) sell or issue
any shares of Common Stock for a consideration per share less than the Warrant
Price in effect on the date of such sale or issuance, (ii) issue any shares of
Common Stock as a stock dividend to the Holders of Common Stock, or (iii)
subdivide or combine the outstanding shares of Common Stock into a greater or
fewer number of shares (any such sale, issuance, subdivision or combination
being herein called a "Change of Shares"), then, and thereafter upon each
further Change of Shares, the Warrant Price in effect immediately prior to such
Change of Shares shall be changed to a price (rounded to the nearest cent)
determined by multiplying the Warrant Price in effect immediately prior thereto
by a fraction, the numerator of which shall be (x) the sum of (A) the number of
shares of Common Stock outstanding immediately prior to the sale or issuance of
such additional shares or such subdivision or combination plus (B) the number of
shares of Common Stock that the aggregate consideration received (determined as
provided in Paragraph 5(g)(v)) for the issuance of such additional shares would
purchase at the Warrant Price in effect on the date of such issuance and the
denominator of which shall be (y) the number of shares of Common Stock
outstanding immediately after the sale or issuance of such additional shares or
such subdivision or combination.  Such adjustment shall be made successively
whenever any such issuance is made. 
 
          (b)     In case of any reclassification, capital reorganization or
other change of outstanding shares of Common Stock, or in case of any
consolidation or merger of the Company with or into another entity (other than a
consolidation or merger in which the Company is the continuing entity and which
does not result in any reclassification, capital reorganization or other change
of outstanding shares of Common Stock other than the number thereof), or in case
of any sale or conveyance to another entity of the property of the Company as,
or substantially as, an entirety (other than a sale/leaseback, mortgage or other
financing transaction), the Company shall cause effective provision to be made
so that each Holder of a Warrant then outstanding shall have the right
thereafter, by exercising such Warrant, upon the terms and conditions specified
in the Warrant and in lieu of the shares of Common Stock immediately theretofore
purchasable upon exercise of the Warrant, to purchase the kind and number of
shares of stock or other securities or property (including cash) receivable upon
such reclassification, capital reorganization or other change, consolidation,
merger, sale or conveyance by a Holder of the number of shares of Common Stock
that might have been purchased upon exercise of such Warrant immediately prior
to such reclassification, capital reorganization or other change, consolidation,
merger, sale or conveyance. Any such provision shall include provision for
adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 5.  The Company shall not effect any
such consolidation, merger or sale unless prior to, or simultaneously with, the
consummation thereof the successor (if other than the Company) resulting from
such consolidation or merger or the entity purchasing assets or other
appropriate entity shall assume, by written instrument executed and delivered to
the Company, the obligation to deliver to the Holder of each Warrant such shares
of stock, securities or assets as, in accordance with the foregoing provisions,
such Holders may be entitled to purchase and the other obligations under this
Warrant.  The foregoing provisions shall similarly apply to successive
reclassifications, capital reorganizations and other changes of outstanding
shares of Common Stock and to successive consolidations, mergers, sales or
conveyances.
 
 
4

--------------------------------------------------------------------------------



          (c)     If, at any time or from time to time, the Company shall issue
or distribute to the Holders of shares of Common Stock evidence of its
indebtedness, any other securities of the Company or any cash, property or other
assets (excluding an issuance or distribution governed by one of the preceding
Subsections of this Section 5 and also excluding cash dividends or cash
distributions paid out of net profits legally available therefore in the full
amount thereof (any such non-excluded event being herein called a "Special
Dividend")), then in each case the Registered Holders of the Warrants shall be
entitled to a proportionate share of any such Special Dividend as though they
were the Holders of the number of shares of Common Stock of the Company for
which their Warrants are exercisable as of the record date fixed for the
determination of the Holders of Common Stock of the Company entitled to receive
such Special Dividend.


          (d)     The Company may elect, upon any adjustment of the Warrant
Price hereunder, to adjust the number of Warrants outstanding, in lieu of the
adjustment in the number of shares of Common Stock purchasable upon the exercise
of each Warrant as hereinabove provided, so that each Warrant outstanding after
such adjustment shall represent the right to purchase one share of Common
Stock.  Each Warrant held of record prior to such adjustment of the number of
Warrants shall become that number of Warrants (calculated to the nearest tenth)
determined by multiplying the number one by a fraction, the numerator of which
shall be the Warrant Price in effect immediately prior to such adjustment and
the denominator of which shall be the Warrant Price in
effect immediately after such adjustment.  Upon each adjustment of the number of
Warrants pursuant to this Section 5, the Company shall, as promptly as
practicable, cause to be distributed to each Registered Holder of Warrants on
the date of such adjustment Warrants evidencing, subject to Section 6, the
number of additional Warrants to which such Holder shall be entitled as a result
of such adjustment or, at the option of the Company, cause to be distributed to
such Holder in substitution and replacement for the Warrants held by him prior
to the date of adjustment (and upon surrender thereof, if required by the
Company) new Warrants evidencing the number of Warrants to which such Holder
shall be entitled after such adjustment.


          (e)     Irrespective of any adjustments or changes in the Warrant
Price or the number of shares of Common Stock purchasable upon exercise of this
Warrant, the Warrants theretofore and thereafter issued shall, unless the
Company shall exercise its option to issue new Warrants pursuant to Subsection
3(a), continue to express the same Warrant Price per share, number of shares
purchasable thereunder and Redemption Price therefore as when the same were
originally issued.


          (f)     After each adjustment of the Warrant Price pursuant to this
Section 5, the Company will promptly prepare a certificate signed by the
Chairman or President, and by the Treasurer or an Assistant Treasurer or the
Secretary or an Assistant Secretary, of the Company setting forth: (i) the
Warrant Price as so adjusted, (ii) the number of shares of Common Stock
purchasable upon exercise of each Warrant after such adjustment, and, if the
Company shall have elected to adjust the number of Warrants pursuant to
Subsection 5(d), the number of Warrants to which the registered Holder of each
Warrant shall then be entitled, and the adjustment in Redemption Price resulting
there from, and (iii) a brief statement of the facts accounting for such
adjustment.  The Company will cause a brief summary thereof to be sent by
ordinary first class mail to each Registered Holder of Warrants at his or her
last address as it shall appear on the registry books.  No failure to mail such
notice or any defect therein or in the mailing thereof shall affect the validity
of such adjustment.  The affidavit the Secretary or an Assistant Secretary of
the Company that such notice has been mailed shall, in the absence of fraud, be
prima facie evidence of the facts stated therein.
 

 
5

--------------------------------------------------------------------------------

          (g)     For purposes of Subsections 5(a) and 5(d), the following
provisions (i) to (v) shall also be applicable: 
 
                  (i)     the number of shares of Common Stock deemed
outstanding at any given time shall include all shares of capital stock
convertible into, or exchangeable for, Common Stock (on an as converted basis)
as well as all shares of Common Stock  ssuable upon the exercise of (x) any
convertible debt, (y) warrants outstanding on the date hereof and (z) options
outstanding on the date hereof.


                  (ii)     No adjustment of the Warrant Price shall be made
unless such adjustment would require an increase or decrease of at least $.01 in
such price; provided that any adjustments which by reason of this Paragraph (ii)
are not required to be made shall be carried forward and shall be made at the
time of and together with the next subsequent adjustment which, together with
adjustments so carried forward, shall require an increase or decrease of at
least $.01 in the Warrant Price then in effect hereunder.


                  (iii)     In case of (1) the sale by the Company (including as
a component of a unit) of any rights or warrants to subscribe for or purchase,
or any options for the purchase of, Common Stock or any securities convertible
into or exchangeable for Common Stock (such securities convertible, exercisable
or exchangeable into Common Stock being herein called "Convertible Securities"),
or (2) the issuance by the Company, without the receipt by the Company of any
consideration therefore, of any rights or  arrants to subscribe for or purchase,
or any options for the purchase of, Common Stock or Convertible Securities,
whether or not such rights, warrants or options, or the right to convert or
exchange such Convertible Securities, are immediately exercisable, and the
consideration per share for which Common Stock is issuable upon the exercise of
such rights, warrants or options or upon the conversion or exchange of such
Convertible Securities (determined by dividing (x) the minimum aggregate
consideration, as set forth in the instrument relating thereto without regard to
any antidilution or similar provisions contained therein for a subsequent
adjustment of such amount, payable to the Company upon the exercise of such
rights, warrants or options, plus the consideration received by the Company for
the issuance or sale of such rights, warrants or options, plus, in the case of
such Convertible Securities, the minimum aggregate amount, as set forth in the
instrument relating thereto without regard to any antidilution or similar
provisions contained therein for a subsequent adjustment of such amount, of
additional consideration, if any, other than such Convertible Securities,
payable upon the conversion or exchange thereof, by (y) the total maximum
number, as set forth in the instrument relating thereto without regard to any
antidilution or siilar provisions contained therein for a subsequent adjustment
of such amount, of shares of Common Stock issuable upon the exercise of such
rights, warrants or options or upon the conversion or exchange of such
Convertible Securities issuable upon the exercise of such rights, warrants or
options) is less than the Warrant Price of the Common Stock as of the date of
the issuance or sale of such rights, warrants or options, then such total
maximum number of shares of Common Stock issuable upon the exercise of such
rights, warrants or options or upon the conversion or exchange of such
Convertible Securities (as of the date of the issuance or sale of such rights,
warrants or options) shall be deemed to be "Common Stock" for purposes of
Subsections 5(a) and 5(d) and shall be deemed to have been sold for an amount
equal to such consideration per share and shall cause an adjustment to be made
in accordance with Subsections 5(a) and 5(d).
 
 
6

--------------------------------------------------------------------------------



                  (iv)     In case of the sale or other issuance by the Company
of any Convertible Securities, whether or not the right of conversion  or
exchange thereunder is immediately exercisable, and the price per share for
which Common Stock is issuable upon the conversion or exchange of such
Convertible Securities (determined by dividing (x) the total amount of
consideration received by the Company for the sale of such Convertible
Securities, plus the minimum aggregate amount, as set forth in the instrument
relating thereto without regard to any antidilution or similar provisions
contained therein for a subsequent adjustment of such amount, of additional
consideration, if any, other than such Convertible Securities, payable upon the
conversion or exchange thereof, by (y) the total maximum number, as set forth in
the instrument relating thereto without regard to any antidilution or similar
provisions contained therein for a subsequent adjustment of such amount, of
shares of Common Stock issuable upon the conversion or exchange of such
Convertible Securities) is less than the Warrant Price of the Common Stock as of
the date of the sale of such Convertible Securities, then such total maximum
number of shares of Common Stock issuable upon the conversion or exchange of
such Convertible Securities (as of the date of the sale of such Convertible
Securities) shall be deemed to be "Common Stock" for purposes of Subsections
5(a) and 5(d) and shall be deemed to have been sold for an amount equal to such
consideration per share and shall cause an adjustment to be made in accordance
with Subsections 5(a) and 5(d).


                  (v)     In case the Company shall modify the rights of
conversion, exchange or exercise of any of the securities referred to in
Paragraphs (iii) or (iv) of this Subsection 5(g) or any other securities of the
Company convertible, exchangeable  or exercisable for shares of Common Stock,
for any reason other than an event that would require adjustment to prevent
dilution, so that the consideration per share received by the Company after such
modification is less than the Warrant Price as of the date prior to such
modification, then such securities, to the extent not theretofore exercised,
converted or exchanged, shall be deemed to have expired or terminated
immediately prior to the date of such modification and the Company shall be
deemed, for purposes of calculating any adjustments pursuant to this Section 5,
to have issued such new securities upon such new terms on the date of
modification.  Such adjustment shall become effective as of the date upon which
such modification shall take effect.  On the expiration or cancellation of any
such right, warrant or option or the termination or cancellation of any such
right to convert or exchange any such Convertible Securities, the Warrant Price
then in effect hereunder shall forthwith be readjusted to such Warrant Price as
would have obtained (a) had the adjustments made upon the issuance or sale of
such rights, warrants, options or Convertible Securities been made upon the
basis of the issuance of only the number of shares of Common Stock theretofore
actually delivered (and the total consideration received therefore) upon the
exercise of such rights, warrants or options or upon the conversion or exchange
of such Convertible Securities and (b) had adjustments been made on the basis of
the Warrant Price as adjusted under clause (a) of this sentence for all
transactions (which would have affected such adjusted Warrant Price) made after
the issuance or sale of such rights, warrants, options or Convertible
Securities.


                  (vi)     In case of the sale of any shares of Common Stock,
any Convertible Securities, any rights or warrants to subscribe for or purchase,
or any options for the purchase of, Common Stock or Convertible Securities, the
consideration received by the Company therefore shall be deemed to be the gross
sales price therefore without deducting there from any expense paid or incurred
by the Company or any underwriting discounts or commissions or concessions paid
or allowed by the Company in connection therewith.  In the event that any
securities shall be issued in connection with any other securities of the
Company, together comprising one integral transaction in which no specific
consideration is allocated among the securities, then each of such securities
shall be deemed to have been issued for such consideration as the Board of
Directors of the Company determines in good faith; provided, however that if
Holders of more than of 10% of the then outstanding Warrants disagree with such
determination, the Company shall retain an independent investment banking firm
for the purpose of obtaining an appraisal.
 
 
7

--------------------------------------------------------------------------------



          (h)     Notwithstanding any other provision hereof, no adjustment to
the Warrant Price of the Warrants or to the number of shares of Common Stock
purchasable upon the exercise of each Warrant will be made:


                  (i)     upon the exercise of any of the options outstanding on
the date hereof under the Company's existing stock option plans; or


                  (ii)     upon the issuance or exercise of  warrant or options 
which may hereafter be granted with the approval of the Board of Directors, or
exercised, under any employee benefit plan of the Company to officers,
directors, consultants or employees, but only with respect to such warrants
and/or options as are exercisable at prices no lower than the Closing Bid Price
(or, if the price referenced in the definition of Closing Bid Price cannot be
determined, the Fair Market Value (as defined below)) of the Common Stock as of
the date of grant thereof, or, as to warrants, the date of pricing of the
commencement of the offering pursuant to which such warrants were purchased; or


                  (iii)    upon the issuance or exercise of any options or
warrants that are granted to or held by the "Holder" or any of its
successors, assigns, affiliates and or agents; or


                  (iv)     Notwithstanding any other provision in this Warrant,
no adjustment shall be made upon the issuance or sale of Common Stock or
Convertible (or derivative) securities of the Company for consideration to the
Company that is not less than the lower of A)Fair Market Value as determined by
the Company's Board of Directors or B) the bid price of the Company's Common
Stock on the date of issuance (as determined by quotations on the Stock Market);
FURTHER PROVIDED that, for all purposes in this Warrant, if the average daily
trading volume of shares of the Company's Common Stock traded during the prior
50 trading days shall be less than 25,000 shares, the determination of the Board
of Directors upon issuance of such securities (or related to the adjustment of
the terms of outstanding securities) shall be treated as valid exercise of their
business judgment and deemed to be the Fair Market Value and such determination
shall be binding as a market with so little liquidity and volume cannot provide
a reasonable basis for Fair Market Value determination without adjustment for
other relevant, material factors, and, therefore, such actions shall not trigger
any adjustments to this Warrant; or


                  (v)      upon the issuance or sale of Common Stock or
Convertible Securities pursuant to the exercise of any rights, options or
warrants to receive, subscribe for or purchase, or any options for the purchase
of, Common Stock or Convertible Securities, whether or not such rights, warrants
or options were outstanding on the date of the original sale of the Warrants or
were thereafter issued or sold, provided that an adjustment was either made or
not required to be made in accordance with Subsections 5(a) and 5(d) in
connection with the issuance or sale of such securities or any modification of
the terms thereof; or


                  (vi)     upon the issuance or sale of Common Stock upon
conversion or exchange of any Convertible Securities, provided that any
adjustments required to be made upon the issuance or sale of such Convertible
Securities or any modification of the terms thereof were so made, and whether or
not such Convertible Securities were outstanding on the date of the original
sale of the Warrants or were thereafter issued or sold.


Paragraph 5(g)(v) shall nevertheless apply to any modification of the rights of
conversion, exchange or exercise of any of the securities referred to in
Paragraphs (i), (ii) and (iii) of this Subsection 5(h). For purposes hereof,
"Fair Market Value" shall mean the average Closing Bid Price for twenty (20)
consecutive trading days, ending with the trading day prior to the date as of
which the Fair Market Value is being determined, (with appropriate adjustments
for subdivisions or combinations of shares effected during such period) provided
that if the prices referred to in the definition of Closing Bid Price cannot be
determined for such period, "Fair Market Value" shall be the fair market value
as determined by the Board of Directors  in good faith.
 
 
8

--------------------------------------------------------------------------------



Notwithstanding any other provision in this Warrant, no adjustment shall be made
upon the issuance or sale of Common Stock or Convertible (or derivative)
securities of the Company for consideration to the Company that is not less than
the lower of A)Fair Market Value as determined by the Company's Board of
Directors or B) the bid price of the Company's Common Stock on the date of
issuance (as determined by quotations on the Stock Market); FURTHER PROVIDED
that, for all purposes in this Warrant, if the average daily trading volume of
shares of the Company's Common Stock traded during the prior 50 trading days
shall be less than 25,000 shares, the determination of the Board of Directors
upon issuance of such securities (or related to the adjustment of the terms of
outstanding securities) shall be treated as valid exercise of their business
judgment and deemed to be the Fair Market Value and such determination shall be
binding as a market with so little liquidity and volume cannot provide a
reasonable basis for Fair Market Value determination without adjustment for
other relevant, material factors, and, therefore, such actions shall not trigger
any adjustments to this Warrant.


          (i)     As used in this Section 5, the term "Common Stock" shall mean
and include the Company's Common Stock authorized on the date of the original
issue of the Warrants and shall also include any capital stock of any class of
the Company thereafter authorized which shall not be limited to a fixed sum or
percentage in respect of the rights of the Holders thereof to participate in
dividends and in the distribution of assets upon the voluntary liquidation,
dissolution or winding up of the Company; provided, however, that the shares
issuable upon exercise of the Warrants shall include only shares of such class
designated in the Company's Certificate of Incorporation, as amended, as Common
Stock on the date of the original issue of the Warrants or (i), in the case of
any reclassification, change, consolidation, merger, sale or conveyance of the
character referred to in Subsection 5(c), the stock, securities or property
provided for in such section or (ii), in the case of any reclassification or
change in the outstanding shares of Common Stock issuable upon exercise of the
Warrants as a result of a subdivision or combination or consisting of a change
in par value, or from par value to no par value, or from no par value to par
value, such shares of Common Stock as so reclassified or changed.


          (j)     Any determination as to whether an adjustment in the Warrant
Price in effect hereunder is required pursuant to Section 5, or as to the amount
of any such adjustment, if required, shall be binding upon the Holders of the
Warrants and the Company if made in good faith by the Board of Directors of the
Company.
 
          (k)     If and whenever the Company shall grant to the Holders of
Common Stock, as such, rights or warrants to subscribe for or to purchase, or
any options for the purchase of, Common Stock or securities convertible into or
exchangeable for or carrying a right, warrant or option to purchase Common
Stock, the Company may at its option elect concurrently therewith to grant to
each Registered Holder as of the record date for such transaction of the
Warrants then outstanding, the rights, warrants or options to which  each
Registered Holder would have been entitled if, on the record date used to
determine the shareholders entitled to the rights, warrants or options being
granted by the Company, the Registered Holder were the Holder of record of the
number of whole shares of Common Stock then issuable upon exercise of his or her
Warrant.  If the Company shall so elect under this Subsection 5(k), then  such
grant by the Company to the Holders of the Warrants shall be in lieu of any
adjustment which otherwise might be called for pursuant to this Section 5.


     6.   Fractional Warrants and Fractional Shares.  If the number of shares of
Common Stock purchasable upon the exercise of each Warrant is adjusted pursuant
to Section 5, the Company nevertheless shall not be required to issue fractions
of shares, upon exercise of the Warrant or otherwise, nor to distribute
certificates that evidence fractional shares.  With respect to any fraction of a
share called for upon any exercise hereof, the Company shall pay to the
Registered Holder an amount in cash equal to such fraction multiplied by the
Fair Market Value of one share of Common Stock as of the date of exercise.
 
 
9

--------------------------------------------------------------------------------



     7.   Warrant Holders Not Deemed Shareholders.  No Holder of Warrants shall,
as such, be entitled to vote or to receive dividends or be deemed the  Holder of
Common Stock that may at any time be issuable upon exercise of such Warrants for
any purpose whatsoever, nor shall anything contained herein be construed to
confer upon the Holder of Warrants, as such, any of the rights of a shareholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to shareholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issue or
reclassification of stock, change of par value or change of stock to no par
value, consolidation, merger or conveyance or otherwise), or to receive notice
of meetings, or to receive dividends or subscription rights, until such Holder
shall have exercised such Warrants and been issued shares of Common Stock in
accordance with the provisions hereof.


     8.   Rights of Action.  All rights of action with respect to this Agreement
are vested in the respective Registered Holders of the Warrants, and any
Registered Holder of a  Warrant, without consent of the Holder of any other
Warrant, may, in his own behalf and for his own benefit, enforce against  the
Company his right to exercise his Warrant for the purchase of shares of Common
Stock in the manner provided herein.


     9.   Agreement of Warrant Holders.  Every Holder of any Warrant, by his
acceptance thereof, consents and agrees with the Company and every other Holder
of any Warrant that:


                  (i)     The Warrants are transferable only on the registry
books of the Company by the Registered Holder thereof in person or by his or her
attorney duly authorized in writing and only if such Warrants are surrendered at
the office of the Company, duly endorsed or accompanied by a proper instrument
of transfer satisfactory to the Company, in its sole discretion, together with
payment of any applicable transfer taxes; and


                  (ii)     The Company may deem and treat the person in whose
name the Warrant is registered as the Holder and as the absolute, true and
lawful owner thereof for all purposes, and the Company shall not be affected by
any notice or knowledge to the contrary, except as otherwise expressly provided
in Section 3.


     10.   Investment Representation and Legend. The Holder, by acceptance of
the Warrants, represents and warrants to the Company that it is acquiring the 
Warrants and the shares of Common Stock (or other securities) issuable upon the
exercise hereof for  investment purposes only and not with a view towards the
resale or other distribution thereof and agrees that the Company may affix upon
this Warrant the following legend:


          "This Warrant has been issued in reliance upon the representation
of the Holder that it has been acquired for investment purposes and not  with a
view towards the resale or other distribution thereof. Neither this Warrant nor
the shares issuable upon the exercise of this Warrant have been registered under
the Securities Act of 1933, as amended."


The Holder, by acceptance of this Warrant, further agrees that the Company may
affix the following legend to certificates for shares of Common Stock issued
upon exercise of this Warrant:


     "The securities represented by this certificate have been issued
in reliance upon the representation of the Holder that they have been acquired
for investment and not with a view toward the resale or other distribution
thereof, and have not been registered  under the Securities Act of 1933, as
amended. Neither the securities evidenced hereby, nor any interest therein, may
be offered, sold, transferred, encumbered or otherwise disposed of unless either
(i) there is an effective registration statement under said Act relating thereto
or (ii) the Company has received an opinion of counsel, reasonably satisfactory
in form and substance to the Company, stating that such registration is
not required."
 
 
10

--------------------------------------------------------------------------------



     11.   Cancellation of Warrants.  If the Company shall purchase or acquire
any Warrant or Warrants, by redemption or otherwise, each such Warrant shall
thereupon be and canceled by it and retired.  The Company shall also cancel the
Warrant or Warrants following exercise of any or all thereof or delivered to it
for transfer, split up, combination or exchange.


     12.   Modification of Warrant. The terms of the Warrants shall not be
modified, supplemented or altered in any respect except with the consent in
writing of the Registered Holders representing at least a majority of the
Warrants then outstanding; provided, that, no change in the number or nature of
the securities purchasable upon the exercise of any Warrant, or the Warrant
Price therefore, or the acceleration of the Warrant Expiration Date, shall be
made without the consent in writing of the Registered Holder of the Warrant, and
in compliance with applicable law.


     13.   Notices.  All notices, requests, consents and  other communications
hereunder shall be in writing and shall be deemed to have been made when
delivered or mailed by means of first class registered or certified mail,
postage prepaid as follows: if to the Registered Holder of a Warrant, at the
address of such Holder as shown on the registry books maintained by the Company;
if to the Company, at 1775 Summitview Way, PO Box 566, Crestone, CO. 81131 or at
such other address as may have been furnished to the Registered Holder in
writing by the Company.


     14.   Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without reference to
principles of conflict of laws.


     15.   Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Company, the Registered Holder and their respective
successors and assigns, and the Holders from time to time of the Warrants.
Nothing in this Warrant is intended nor shall be construed to confer upon any
other person any right, remedy or claim, in equity or at law, or to impose upon
any other person any duty, liability or obligation.


     16.   Registration Rights. Registration of Common Stock.


16.1. Registration.


(a) In the event that the Company files any registration statement for its
Common Stock hereafter, the Registrable Securities (defined as the Common Stock
Underlying the exercise of the Warrants ) shall have "piggy-back" registration
rights in such Registration Statement (one time only), subject to underwriter
approval, with registration expenses allocated as set forth below. 
 
          16.2    Registration Procedures.  In connection with the registration
of any Registrable Securities under the Securities Act as provided in this
Section 16, the Company will use its best efforts, as expeditiously as possible
to:


          (a)     Prepare and file with the Securities and Exchange Commission
the Registration Statement with respect to such Registrable Securities and use
its best efforts to cause such Registration Statement to become effective;


          (b)     Prepare and file with the Securities and Exchange Commission
such amendments and supplements to such Registration Statement and the
prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for a period of 12 months, unless agreed
otherwise, and to comply with the provisions of the Securities Act (to the
extent applicable to the Company) with respect thereto;


          (c)     Furnish to each seller of such Registrable Securities such
number of copies of such Registration Statement and of each such amendment and
supplement thereto (in each case including all exhibits), such number of copies
of the prospectus included in such Registration Statement (including each
preliminary prospectus), in conformity with the requirements of the Securities
Act, and such other documents, as such seller may reasonably request, in order
to facilitate the disposition of the Registrable Securities
owned by such seller;
 
 
11

--------------------------------------------------------------------------------


 
          (d)     Use its best efforts to register or qualify such Registrable
Securities covered by such Registration Statement under such other securities or
blue sky laws of such jurisdictions as any seller reasonably requests, and do
any and all other acts and things which may be reasonably necessary or advisable
to enable such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller, except that the Company will not
for any such purpose be required to qualify generally to do business as a
foreign corporation in any jurisdiction wherein it would not, but for the
requirements of this Section 16.2(d) be obligated to be qualified, to subject
itself to taxation in any such jurisdiction, or to consent to general service of
process in any such jurisdiction;


          (e)     Provide a transfer agent and registrar for all such
Registrable Securities covered by such Registration Statement not later than the
effective date of such Registration Statement;


          (f)     Notify each seller of such Registrable Securities at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
prospectus included in such Registration  Statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, at the request of any such seller, the Company will prepare
a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading;


          (g)     Cause all such Registrable Securities to be listed on each
securities exchange or automated over-the-counter trading system on which
similar securities issued by the Company are then listed;


          (h)     Enter into such customary agreements and take all such other
actions as reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities; and


          (i)     Make available for inspection by any seller of Registrable
Securities, all financial and other records, pertinent corporation documents and
properties of the Company, and cause the Company's officers, directors and
employees to supply all information reasonably requested by any such seller in
connection with the Registration Statement pursuant to Section 16.1.


          16.3.     Registration and Selling Expenses.  (a)  All expenses
incurred by the Company in connection with the Company's performance of or 
compliance with this Section 16, including, without limitation (i) all
registration and filing fees (including all expenses incident to filing with the
National Association of Securities Dealers, Inc.), (ii) blue sky fees and
expenses, (iii) all necessary printing and duplicating expenses and (iv) all
fees and disbursements of counsel and accountants for the Company (including
the expenses of any audit of financial statements), retained by the Company (all
such expenses being herein called "Registration Expenses"), will be paid by the
Company except as otherwise expressly provided in this Section 16.3. The term
"Registration Expenses" shall not include any underwriting discounts or
commissions incurred by the Purchaser, which shall be the responsibility of the
Purchaser.


          (b)     The Company will, in any event, in connection with any
registration statement, pay its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal, accounting or other duties in connection therewith and expenses of audits
of year-end financial statements), the expense of liability insurance and the
expenses and fees for listing the securities to be registered on one or more
securities exchanges or automated over-the-counter trading systems on which
similar securities issued by the Company are then listed.

 
12

--------------------------------------------------------------------------------

          (c)     Nothing herein shall be construed to prevent any Holder or
Holders of Registrable Securities from retaining such counsel as they shall
choose, the expenses of one of which, as determined by the Holder or Holders,
shall be borne by the Holders.


          16.4.     [Intentionally Omitted]


          16.5.     Indemnification.  (a)  The Company hereby agrees to
indemnify, to the extent permitted by law, each Holder of Registrable
Securities, its officers and directors, if any, and each person, if any, who
controls such Holder within the meaning of the Securities Act, against all
losses, claims, damages, liabilities and expenses (under the Securities Act or
common law or otherwise) caused by any untrue statement or alleged untrue
statement of a material fact contained in any registration statement or
prospectus (and as amended or supplemented if the Company has furnished any
amendments or supplements thereto) or any preliminary prospectus, which
registration statement, prospectus or preliminary prospectus shall be prepared
in connection with the registration contemplated by this Section 16, or caused
by any omission or alleged omission to state therein a material fact required 
to be stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by any untrue statement or alleged untrue statement contained in or by
any omission or alleged omission from information furnished in writing by such
Holder to the Company in connection with the registration contemplated by this
Section 16, provided the Company will not be liable pursuant to this Section
16.5 if such losses, claims, damages, liabilities or expenses have been caused
by any selling security Holder's failure to deliver a copy of the registration
statement or prospectus, or any amendments or supplements thereto, after the
Company has furnished such Holder with the number of copies required by Section
16.2(c).


          (b)     In connection with any registration statement in which a
Holder of Registrable Securities is participating, each such Holder shall
furnish to the Company in writing such information as is reasonably requested by
the Company for use in any such registration statement or prospectus and shall
severally, but not jointly,  indemnify, to the extent permitted by law, the
Company, its directors and officers and each person, if any, who controls the
Company within the meaning of the Securities Act, against any losses, claims,
damages, liabilities and expenses resulting from any untrue statement or alleged
untrue statement of a material fact or any omission or alleged omission of a
material fact required to be stated in the registration statement or prospectus
or any amendment thereof or supplement thereto or necessary to make the
statements therein not misleading, but only to the extent such losses, claims,
damages, liabilities or expenses are caused by an untrue statement or alleged
untrue statement contained in or by an omission or alleged omission from
information so furnished in writing by such Holder in connection with the
registration contemplated by this Section 16. If the offering pursuant to any
such registration is made through underwriters, each such Holder agrees to enter
into an underwriting agreement in customary form with such underwriters and to
indemnify such underwriters, their officers and directors, if any, and each
person who controls such underwriters within the meaning of the Securities Act
to the same extent as hereinabove provided with respect to indemnification by
such Holder of the Company.  Notwithstanding the foregoing or any other
provision of this Agreement, in no event shall a Holder of Registrable
Securities be liable for any such losses, claims, damages, liabilities or
expenses in excess of the net proceeds received by such Holder in the offering.
 
 
13

--------------------------------------------------------------------------------



          (c)     Promptly after receipt by an indemnified party under Section
16.5 (a) or (b) of notice of the commencement of any action or proceeding, such
indemnified party will, if a claim in respect thereof is made against the
indemnifying party under such Section, notify the indemnifying party in writing
of the commencement thereof; but the omission so to notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party otherwise than under such Section. In case any such action or
proceeding is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein, and, to the extent that it wishes, jointly with
any other indemnifying party similarly notified, to assume the defense thereof,
with counsel approved by such indemnified party, and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under such Section for any legal or any other expenses subsequently
incurred by such indemnified party in connection with the defense thereof (other
than reasonable costs of investigation) unless incurred at the written request
of the indemnifying party. Notwithstanding the above, the indemnified party will
have the right to employ counsel of its own choice in any such action or
proceeding if the indemnified party has reasonably concluded that there may be
defenses available to it which are different from or additional to those of the
indemnifying party, or counsel to the indemnified party is of the opinion that
it would not be desirable for the same counsel to represent both the
indemnifying party and the indemnified party because such representation might
result in a conflict of interest (in either of which cases the indemnifying
party will not have the right to assume the defense of any such action or
proceeding on behalf of the indemnified party or parties and such legal and
other expenses will be borne by the indemnifying party). An indemnifying party
will not be liable to any indemnified party for any settlement of any such
action or proceeding effected without the consent of such indemnifying party.


          (d)     If the indemnification provided for in Section 16.5(a) or (b)
is unavailable under applicable law to an indemnified party in respect of any
losses, claims, damages or liabilities referred to therein, then each applicable
indemnifying party, in lieu of  indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of the Company on the one hand and of
the Holders of Registrable Securities on the other in connection with the
statements or omissions which resulted in such losses, claims, damages, or
liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company on the one hand and of the Holders of Registrable
Securities on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the Company
or by the Holders of Registrable Securities and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages and liabilities referred to above shall be deemed to
include, subject to the limitations set forth in Section 16.5(c), any legal or
other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who is not guilty of such
fraudulent misrepresentation.


          (e)     Promptly after receipt by the Company or any Holder of
Securities of notice of the commencement of any action or proceeding, such party
will, if a claim for contribution in respect thereof is to be made against
another party (the "contributing party"), notify the contributing party of the
commencement thereof; but the omission so to notify the contributing party will
not relieve it from any liability which it may have to any other party other
than for contribution hereunder. In case any such action, suit, or proceeding is
brought against any party, and such party notifies a contributing party of the
commencement thereof, the contributing party will be entitled to participate
therein with the notifying party and any other contributing party similarly
notified.
 
14

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
as of the date first above written.


                              BION ENVIRONMENTAL TECHNOLOGIES, INC.




                              By: _________________________________
                                  Authorized Officer






15

--------------------------------------------------------------------------------



SUBSCRIPTION FORM


To Be Executed by the Registered Holder
in Order to Exercise Warrant


     The undersigned Registered Holder hereby irrevocably elects to exercise
___________ Warrants represented by this certificate, and to purchase the
securities issuable upon the exercise of such Warrants, and requests that
certificates for such securities shall be issued in the name of

     PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER


      ______________________________________________________
      ______________________________________________________
      ______________________________________________________
      ______________________________________________________
      [please print or type name and address]


and be delivered to
      ______________________________________________________
      ______________________________________________________
      ______________________________________________________
      ______________________________________________________
      [please print or type name and address]


and if such number of  Warrants shall not be all the  Warrants evidenced by this
Warrant Certificate, that a new  Warrant for the balance of such Warrants be
registered in the name of, and delivered to, the Registered Holder at the
address stated below.


     The undersigned represents that the exercise of the within Warrant was
solicited by a member of the FINRA If not solicited by an FINRA member, please
write "unsolicited" in the space below.


                                    _________________________________________
                                    (Name of FINRA Member)


Dated:                           X   ___________________________________
                                          ___________________________________
                                          ___________________________________
                                                        Address


                                          ___________________________________
                                              Taxpayer Identification Number


                                          ___________________________________
                                                  Signature Guaranteed
 




16

--------------------------------------------------------------------------------













ASSIGNMENT


To Be Executed by the Registered Holder
In Order to Assign Warrant


FOR VALUE RECEIVED,  __________________________________hereby sells, assigns and
transfers unto


            PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER


          ______________________________________________________
          ______________________________________________________
          ______________________________________________________
          ______________________________________________________
          [please print or type name and address]


     ___________________________ of the  Warrants represented hereby, and hereby
irrevocably constitutes and appoints


__________________________________________________________________________
Attorney to transfer this Warrant on the books of the Company, with full power
of substitution in the premises.


Dated: _____________________________ X    ___________________________________
                                                Signature Guaranteed




 ___________________________________


THE SIGNATURE TO THE ASSIGNMENT OR THE SUBSCRIPTION FORM MUST CORRESPOND TO THE
NAME AS WRITTEN UPON THE FACE OF THIS WARRANT CERTIFICATE IN EVERY PARTICULAR,
WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER, AND MUST BE
GUARANTEED BY A MEMBER OF THE MEDALLION STAND PROGRAM.
 
 





17